NUMBER 13-18-00461-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


DOUGLAS GENGENBACH, VIOLA
BAZAN, INDIVIDUALLY AND/OR
D/B/A EXOTIC BERRY, LLC AND/OR
EXOTIC BERRY, LLC,                                                       Appellants,

                                          v.

IVONNE OCHOA ANGULO AND
SALVADOR PALACIOS, INDIVIDUALLY
AND/OR D/B/A EXOTIC BERRY
FROZEN YOGURT,                                                            Appellees.


              On appeal from the County Court at Law No. 8
                       of Hidalgo County, Texas.


                        MEMORANDUM OPINION
            Before Justices Rodriguez, Contreras, and Benavides
                Memorandum Opinion by Justice Rodriguez

      This case is before the Court on a joint motion to dismiss the appeal. The parties

have reached an agreement to compromise and settle their differences. The parties ask
the Court to grant their motion to dismiss. The parties also request the Court abate the

appeal and permit proceedings in the trial court to effectuate the agreement.

        The Court has considered the motion and it is the Court’s opinion that the motion

should be granted in part and denied in part.1 Because dismissal is sought by the joint

motion, the joint motion to dismiss is GRANTED. See TEX. R. APP. P. 42.1(a).

        Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").



                                                                          NELDA V. RODRIGUEZ
                                                                          Justice

Delivered and filed the 20th
day of September, 2018.




        1  Texas Rule of Appellate Procedure 42.1(a) permits the appellate court to dispose of an appeal in
accordance with an agreement signed by the parties or their attorneys and filed with the clerk. See TEX.
R. APP. P. 42.1(a). This joint motion requests dismissal of the appeal and abatement of the appeal. While
this Court may dismiss an appeal pursuant to an agreement by the parties, we are not permitted to dismiss
and abate. See id., 42.1(a)(2)(C).


                                                    2